Pleading and practice; dismissal of action; willful failure to answer interrogatories.. — On October 6, 1976 the court entered the following order: . ' ' .
Before Davis, Judge, Presiding, Kunzig and Bennett, Judges. . .
“This case comes before the court on the trial judge’s recommendation, filed June 15, 1976, that in accordance with Buie 76(b) (3) the petition herein be dismissed with prejudice for plaintiff’s willful failure to answer defendant’s interrogatories. Upon consideration thereof, without oral argument,, -..
“it is ordered that the recommendation of the trial judge be and the same is accepted and adopted and that plaintiff’s petition be dismissed with prejudice.”